Citation Nr: 1615222	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a disorder manifested by dizziness, to include Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for a head injury. 

In October 2014, the Board remanded this matter for additional development.  At that time, the Board recharacterized the issue on appeal to more accurately reflect the claimed condition as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for hearing loss, tinnitus, and depression have been raised by the record in the Written Brief Presentation submitted by the Veteran's representative in September 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a disorder manifested by dizziness, to include Meniere's disease, caused by an in-service head injury in 1965 while he was stationed in Germany.  The Veteran's representative has also asserted that the Veteran's hearing underwent a significant threshold shift in service.  It was contended that the Veteran's current Meniere's disease, with symptoms of hearing loss and vertigo, was related to an in-service hearing threshold shift and in-service acoustic trauma.

The Veteran's Form DD-214 shows that his military occupational specialty (MOS) was Light Weapons Infantryman.  He has asserted that he was exposed to artillery during active service. 

Service treatment records reflected that the Veteran was stationed in Germany but do not show treatment for or complaints of any in-service head injury, dizziness, vertigo, or Meniere's disease.  In the Veteran's November 1964 induction examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
0 (10)
10 (20)
0 (5)
LEFT
0 (15)
10 (20)
10 (20)
10 (20)
10 (15)

In another audiogram included on that examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
0 (10)
-10 (-5)
LEFT
-5 (10)
0 (10)
-5 (5)
10 (20)
-10 (-5)

In the Veteran's September 1966 separation examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
10 (20)
10 (15)
LEFT
0 (15)
5 (15)
10 (20)
5 (15)
0 (5)

(Note:  The 1964 and 1966 audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses above.)

Post-service private treatment records from Delta Health Center dated from 1998 to 2008 reflected complaints of recurring dizziness as well as diagnoses of Meniere's disease, vertigo, and otitis media.  

VA treatment records dated from 2008 to 2014 revealed findings of sensorineural hearing loss and vertigo.  A March 2008 VA emergency department note showed the Veteran had a history with vertigo that began 30 to 40 years ago and was only happening once every six months.  He reported that the sensation of the room spinning had been occurring more frequently and was given an assessment of chronic, positional vertigo.  In April 2008, the examiner listed an assessment of dizziness, possibly cerebellar in origin.  An October 2008 VA treatment record reflected diagnoses of central vertigo and benign positional vertigo.  According to a November 2008 VA treatment record, the Veteran stated that he was hit in the back of the head with the butt of a rifle in 1965 during a scuffling event and that he was placed in the stockade for assaulting a superior officer.  Although a November 2008 MRI report revealed findings within normal limits, the examiner indicated that the Veteran had chronic and recurring vertigo for over 40 years.  In January 2009, the Veteran reported having a head injury in the 1960s due to being hit while in a fight as well as reported having another head injury in 2008 resulting from a fall.  

In the October 2014 remand directives, the Board instructed the AOJ to obtain a VA examination to determine the nature and etiology of the Veteran's current dizziness.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a January 2015 VA Ear Conditions examination report, the examiner, a VA nurse practitioner, listed a diagnosis of Meniere's syndrome or endolymphatic hydrops, noting the date of diagnosis as "military".  On physical examination, the Veteran's gait was normal and he exhibited normal findings during Dix Hallpike test (Nylen-Barany test) with no vertigo or nystagmus.  The examiner noted that she was unable to complete the examination, as the Veteran did not report for an ears, nose and throat (ENT) referral.  In a January 2015 VA Central Nervous System and Neuromuscular Diseases examination report, the Veteran indicated that he had a history of vertigo since military service.  The examiner listed a diagnosis of Meniere's disease, noting the date of diagnosis as "military" and indicating that the condition required continuous medication, Meclizine, for control.  In a January 2015 VA medical opinion accompanying the examination reports, the examiner discussed her inability to provide an opinion, as she was not an ENT specialist.  It was noted that the Veteran was referred to an ENT specialist and was a "no show".  

In a January 2015 letter, the AOJ informed the Veteran and his representative that it had received word from the Tuscaloosa VA Medical Center (VAMC) that he was a no-show on January 8, 2015, for a scheduled ENT examination.  The AOJ requested that the Veteran inform them why he was unable to keep his appointment so that it may attempt to reschedule him.  Shortly thereafter, the Veteran informed the AOJ in January 2015 that he did not receive an appointment and requested to have his examination rescheduled.

Instead of rescheduling the Veteran's VA examination with an ENT specialist, the AOJ issued a supplemental statement of the case in February 2015.  In a March 2016 Written Brief Presentation, the Veteran's representative indicated that the Veteran apparently did not receive proper notification for his scheduled VA ENT examination, highlighting that there was no examination request from the AOJ on record.  The representative asserted that the Veteran should be afforded another opportunity to submit to a proper examination.  

Under these circumstances, the Board finds the Veteran was not adequately notified of the VA ENT examination scheduled in January 2015.  As such, there has not been substantial compliance with the Board's October 2014 remand instructions to afford the Veteran an examination.  Therefore, the AOJ should reschedule the VA ENT examination to determine the nature and etiology of the Veteran's claimed disorder manifested by dizziness, and notify the Veteran of the examination at his current mailing address.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his claimed disorder from the VAMC in Tuscaloosa, Alabama.  As evidence of record only includes treatment records dated up to August 2014 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's claimed disorder manifested by dizziness, to include Meniere's disease, from Tuscaloosa VAMC for the time period from August 2014 to the present and associate them with the record. 

2.  Thereafter, reschedule the Veteran for a VA ENT examination, with an appropriate examiner, to clarify the nature and etiology of his claimed disorder manifested by dizziness.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed disorder manifested by dizziness, to include Meniere's disease and/or vertigo, was causally or etiologically related to the Veteran's active service, to include the asserted in-service hearing threshold shifts, head injury, and/or acoustic trauma.  The examiner must acknowledge and discuss the findings in the Veteran's service enlistment and separation audiograms and January 2015 VA examination reports as well as the assertions regarding his vertigo symptomatology since service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the February 2015 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

